Opinion by
Mr. Justice Fell,
The plaintiff was a motorman in charge of one of the defendant’s cars which was running south on Twenty-second street. When it reached the north side of Market street, which is crossed by Twenty-second street at right angles, he stopped at the crossing to let passengers get off and on. When signaled to go on, he looked both ways and saw a car approaching from the east on Market street, on the north track, which is twenty feet from the curb. This car was 150 feet from the place where the tracks crossed. He then started his car and proceeded slowly at the rate of a mile and a half an hour across Market street without looking again. A collision occurred in which his car was struck about the middle by the Market street car. When he started from the crossing, the *267Market street car was within sixty feet of the Twenty-second street tracks, running on a down grade at the rate of five miles an hour, and the motorman had lost control of it. If the plaintiff had looked again before attempting to cross the track, he would have seen the Market street car within twenty feet of him and would have observed the ineffectual attempts of its motorman to stpp it.
It was his duty to look again, notwithstanding that the rules of the company gave him the right of way. We have repeatedly held that the duty of persons walking or driving at a street crossing to look for an approaching car is imperative, and that it is not performed by looking when first entering the street, but continues until the track is reached: Burk v. Union Traction Co., 198 Pa. 497, and eases there cited; Pieper v. Union Traction Co., 202 Pa. 100. This rule is equally imperative in the case of motormen, and the one first reaching a street crossing with his ear may not go on and by easting the whole burden of care on the other imperil the property of the company, and the lives of the passengers in his car. The court was clearly right in entering a nonsuit on the ground stated, that the plaintiff was negligent in attempting to cross Market street without looking again for a car. There are other grounds on which a nonsuit would be sustained, but we rest the affirmance of the judgment on this one in order that there may be plain and distinct notice of the duty of motormen in this regard.
The judgment is affirmed.